Citation Nr: 1017662	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  98-18 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active duty from November 1994 to November 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The record reflects that the Board denied the 
Veteran's claim in December 2000.  The Veteran appealed the 
December 2000 Board decision and the decision was in part 
vacated and remanded pursuant to a joint motion for remand 
filed by the parties before the U.S. Court of Appeals for 
Veterans Claims (Court) in July 2001.

The matter was before the Board and remanded in May 2002, 
December 2003, October 2007 and August 2009 for further 
development.

The Veteran testified at a Board hearing in February 2003.  A 
transcript of this hearing is of record.

The Board notes that in September 2008, the Veteran's 
representative filed a Motion for Reconsideration/Revision 
for the denials of service connection for foot injuries, a 
heart disorder, a dysthmic disorder, cerebral ischemia and a 
fractured tibia and fibula.  In August 2009, the Veteran's 
Motion for Reconsideration/Revision was denied.


FINDING OF FACT

Tinnitus was not evident during service and is not shown to 
have been caused by any in-service event. 





CONCLUSION OF LAW

Tinnitus was neither incurred in nor aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a post-rating letter dated in July 2004 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence 
would be obtained by VA.  The letter also notified the 
Veteran that she could send VA information that pertains to 
her claim.  An April 2008 letter also provided the Veteran 
with information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of the July 2004 and April 2008 letters, and 
opportunity for the Veteran to respond, the October 2009 
supplemental statement of the case (SSOC) reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the aforementioned notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of case 
or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, private treatment records, VA treatment 
records, the reports of VA May 1998 and May 2008 examinations 
and a September 2009 VA examination addendum.  Also of record 
and considered in connection with the appeal is the 
transcript of the Veteran's February 2003 hearing, along with 
various written statements provided by the Veteran and by her 
representative, on her behalf.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran has alleged that she suffers from tinnitus as a 
result of having frequent episodes of passing out and hitting 
her head.  The service treatment records show that she 
underwent extensive work-up for her reported symptoms of 
syncope.  Some records indicated that during some episodes of 
syncope, the Veteran had fallen and hit her head.  The 
Veteran underwent exhaustive examinations to isolate the 
etiology of her complaints.  During an ear, nose and throat 
examination in March 1997, she denied any tinnitus.  At the 
time of her medical examination for separation from service, 
she indicated in a report of medical history that she did not 
know whether she had ear trouble. 

During the VA general audiological examination in May 1998, 
the Veteran reported as her chief complaint ringing in her 
ears.  She stated that the onset of the ringing in her ears 
was in the spring of 1996.  No diagnosis regarding tinnitus 
was given.

On VA audiological examination in May 2008, the Veteran 
reported that the onset of her tinnitus began around 1996 
when she fell and hit her head.  She indicated that the 
tinnitus had worsened over time.  The examiner noted that the 
Veteran was exposed to weapons fire in the military with 
frequent exposure to loud noises with headsets that were used 
for training.  The diagnosis was bilateral tinnitus and a 
normal hearing examination.

In a September 2009 addendum, the VA audiologist noted that 
the Veteran's enlistment hearing evaluation of July 1994 
suggested normal hearing bilaterally.  A hearing evaluation 
on March 1997 indicated normal hearing acuity through 6000 
Hertz (Hz) bilaterally.  The May 2008 VA examination also 
suggested normal hearing acuity bilaterally.  The examiner 
opined that as a result of this, the noise exposure from the 
military did not cause hearing loss in that the hearing was 
normal on March 1997 and May 2008.  Regarding tinnitus, the 
examination showed normal hearing through 4000Hz with a high 
frequency loss at 6000-8000Hz bilaterally.  The examiner 
concluded that it was at least as likely as not that the 
Veteran's tinnitus was related to the high frequency hearing 
loss.

Analysis

With regard to the three elements of service connection, the 
Veteran has a present diagnosis of tinnitus.

The Veteran is also competent to report in-service exposure 
to noise.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet App 370 (2002).  Indeed 
she has reported noise exposure during her service.  Such 
exposure is presumed.  38 U.S.C.A. § 1154(b) (West 2002).

The remaining question is whether the current tinnitus is the 
result of service.  The Veteran's claim for service 
connection for tinnitus must be denied because there is no 
competent evidence of a medical nexus between the disability 
and the Veteran's period of service.  

The Board notes that there are no complaints or 
manifestations of tinnitus while the Veteran was on active 
duty.  The first evidence of a diagnosis of tinnitus was on 
the VA audiological examination in May 2008.  The absence of 
clinical documentation of tinnitus for many years after 
service is probative evidence against a service relationship.  
See Mense v. Derwinski, 1 Vet. App. 354 (1991).  It is 
pointed out that the Veteran's lay statements regarding the 
onset of tinnitus have been inconsistent.  In March 1997, she 
denied any tinnitus.  However, in May 1998, she stated that 
the onset of ringing in the ears was in 1996.  Given the 
inconsistent statements and the evidence showing that the 
first diagnosis of tinnitus was in 2008, the Veteran's 
statements as to the onset of tinnitus in service are not 
credible.    

Moreover, the only opinion addressing the etiology of the 
Veteran's tinnitus weighs against the claim.  In the 
September 2009 VA examination report addendum, the VA 
audiologist determined that it was as least as likely as not 
that the Veteran's tinnitus was related to his high frequency 
hearing loss.  The audiologist also determined that the 
Veteran's noise exposure from the military did not cause 
hearing loss.  This opinion constitutes the only opinion to 
address the relationship between the Veteran's current 
tinnitus and service, and neither the Veteran nor his 
representative has identified, presented, or alluded to the 
existence of a contrary medical opinion- i.e., one that, in 
fact, establishes a relationship between tinnitus and 
service.

While the Veteran contends that tinnitus is a result of his 
active duty, as a lay person, she is not competent to render 
an opinion that the tinnitus is related to an injury or 
disease in service.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

As there is no competent opinion linking the current 
disability to service, the preponderance of the evidence is, 
therefore, against the claim for entitlement to service 
connection for tinnitus.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


